Title: From Benjamin Franklin to [John Chalmers?], 6 July 1765
From: Franklin, Benjamin
To: Chalmers, John


Sir
Londn. Craven Street July 6th. 1765
I have been many Years Acquainted with the Revd. Mr. Mather Byles, of Whom you tell me some Acct. is desired, He is a Native of New England, Descended of the Ancient Mather family of which there have been two Doctor’s in Divinity both Famous in that Country for their Learning and Piety, Viz Dr. Increase Mather and Dr. Cotton Mather; the former President of Harvard Colledge at Cambidge; there Mr. Byles was Educated at that College where he Distinguishd himself by a close application of his studies, took the Usual Degrees, and is now one of Its Visitors, or Superintendants, he is a Pastor of a Congregational Church in Boston the Capital of New-England the principals or Doctrines of those Churches are the same with those of the Church of Scotland, except what relates to Church Govermt. He is a Gentleman of Superior Parts and Learning an Eloquent preacher, and on many accounts an Honour to his Country. I am Sir Your most Humble Servant
Benjamin Franklin
Copy
